Exhibit 10.51

MANAGEMENT ADVISORY SERVICES AGREEMENT

This MANAGEMENT ADVISORY SERVICES AGREEMENT (this “Agreement”) is entered into
as of November 20, 2007, by and among Catcher Holdings, Inc, a Delaware
Corporation (the “Company”), and Aequitas Capital Management, Inc., an Oregon
corporation (“Aequitas”).

Background

Aequitas has staff skilled in strategy development, strategic planning,
marketing, general management and corporate development and other management
skills and services. An affiliate of Aequitas has consummated an investment in
the Company on or about the date hereof. The Company will require Aequitas’
special skills and management advisory services in connection with its general
business operations, and Aequitas is willing to provide such skills and services
to the Company, all upon the terms and conditions set forth in this Agreement.

Agreement

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties hereto, intending to be legally bound, do hereby agree as follows:

1. Engagement. Upon the terms and conditions herein set forth, the Company
hereby engages Aequitas for the Term (as defined below) to provide management
advisory services to the Company with regards to business and financing strategy
including the formation and organization of the special purpose entities to
support the Vivato network infrastructure projects and the contractual
arrangements they may have with third parties. These services may be requested
from time to time by the Company in consideration for the compensation provided
for in Section 3 below. Additionally, Aequitas will provide advisory services
with regard to strategy development, strategic planning, marketing, general
management, corporate development and such other management services as the
Company reasonably requests from time to time, and shall be performed under the
direction of the Company’s Board of Directors. In consideration of the
remuneration herein specified, Aequitas accepts such engagement and agrees to
perform the services specified herein.

2. Term. This Agreement shall commence on the date hereof and shall terminate
(except as provided in Section 6(f)) on the earliest to occur of (a) a Sale
Transaction (defined below), (b) termination by Aequitas upon 30 days written
notice to the Company, (c) the date that Aequitas or an affiliate of Aequitas
ceases to have a debt or equity investment in the Company, or (d) the third
anniversary of the date hereof (the “Term”); provided, however, that if no Sale
Transaction or initial Public Offering has been consummated prior to the third
anniversary of the date hereof, the Term shall be automatically extended
thereafter on a year to year basis unless either party provides written notice
to the other of its desire to terminate this Agreement at least 30 days prior to
the expiration of the Term or any extension thereof. “Sale Transaction” means
(i) the sale (in one or a series of related transactions) of all or
substantially all of the Company’s assets to a Person (defined below) or a group
of Persons acting in concert, (ii) the sale or transfer (in one or a series of
related transactions) of a majority of the outstanding capital stock of the
Company, to one Person or a group of Persons acting in concert, or (iii) the
merger or consolidation of the Company with or into another Person that is not
an affiliate of the Company, in each case in clauses (ii) and (iii) above under
circumstances in which the holders of a majority in voting power of the
outstanding capital stock of the Company immediately prior to such transaction
(excluding any Person or group of



--------------------------------------------------------------------------------

persons acting in concert who are acquiring the Company) own less than a
majority in voting power of the outstanding capital stock of the Company, or
voting equity securities of the surviving or resulting corporation or acquirer,
as the case may be, immediately following such transaction. A sale (or multiple
related sales) of assets including, without limitation, one or more subsidiaries
(whether by way of merger, consolidation, reorganization or sale of all or
substantially all assets or securities) which constitutes all or substantially
all of the assets of the Company shall be deemed a Sale Transaction. “Person”
shall be construed in the broadest sense and means and includes, without
limitation, a natural person, a partnership, a corporation, an association, a
joint stock company, a limited liability company, a trust, a joint venture, an
unincorporated organization and any other entity.

3. Advisory Fee; Success Fee.

(a) In consideration of Aequitas’ undertaking to provide the management advisory
services hereunder, the Company shall pay Aequitas a monthly advisory fee of
$7,500 (the “Advisory Fee”). The Advisory Fee shall be payable by the Company
whether or not the Company actually requests that Aequitas provide any
management advisory services. The Advisory Fee shall be paid monthly, in
advance, on the first business day of each calendar month beginning December 1,
2007.

(b) Notwithstanding anything to the contrary contained herein, the Company shall
accrue but not pay the Advisory Fee if and for so long as (i) any such payment
would constitute a default (or any event which might, with the lapse of time or
the giving of notice or both, constitute a default) under the Company’s
financing agreements (a “Default”); provided, however, that the Company shall be
obligated to pay any accrued Advisory Fees deferred under this Section 3(b) to
the extent that such payment would not constitute a Default or (ii) Aequitas
instructs the Company not to pay all or any portion of the Advisory Fee during
any calendar month. Interest will accrue on all due and unpaid Advisory Fees not
paid pursuant to clause (i) of the preceding sentence at the Default Rate until
such Advisory Fees are paid, and such interest shall compound annually. The
“Default Rate” shall be 12.0% per annum.

(c) In addition to the Advisory Fee, the Company shall reimburse Aequitas
promptly upon request for all reasonable out-of-pocket expenses incurred by
Aequitas in connection with Aequitas’ obligations hereunder, including without
limitation the fees and expenses paid to consultants, subcontractors and other
third parties in connection with such obligations, a monthly telephone charge of
$50 and a monthly administrative charge of 15% of the out-of-pocket costs and
expenses incurred.

(d) In addition to the foregoing, the Company shall pay Aequitas a Success Fee
as described in Exhibit A attached hereto.

(e) On or before the expiration of the Term of this Agreement (the “Expiration
Date”), the Company will pay Aequitas for any unpaid fees due through the
Expiration Date.

 

Page 2 of 8—MANAGEMENT ADVISORY SERVICES AGREEMENT



--------------------------------------------------------------------------------

4. Additional Rights and Obligations of the Parties.

(a) During the Term, Aequitas shall maintain in its employ, or otherwise have
available to it, personnel in its judgment sufficient in number and adequate in
ability to perform all services that Aequitas is required to perform under this
Agreement.

(b) The Company shall at all times cooperate with Aequitas and keep Aequitas
fully informed with regard to the business and significant activities of the
Company and its subsidiaries.

(c) Aequitas shall diligently and faithfully perform its obligations under this
Agreement, but Aequitas shall not be responsible for any loss incurred by the
Company or any of its subsidiaries as a result of any advice or recommendations
of Aequitas.

5. Indemnification.

(a) Indemnification. The Company agrees to indemnify and hold harmless Aequitas
(including its affiliates and its and their respective principals, officers,
directors, shareholders, partners, members, managers and employees) from and
against, and pay or reimburse Aequitas and such other indemnified persons for,
any and all actions, claims, demands, proceedings, investigations, inquiries,
liabilities, obligations, fines, deficiencies, costs, expenses, royalties,
losses and damages (whether or not resulting from third party claims) related to
or arising out of the execution, delivery or existence of this Agreement or the
performance by Aequitas of services under this Agreement, and to reimburse
Aequitas and any other indemnified person for out-of-pocket expenses and
reasonable legal and accounting expenses incurred by it in connection with or
relating to investigating, preparing to defend, defending, asserting or
prosecuting any actions, claims or other proceedings (including any
investigation or inquiry) arising in any manner out of or in connection with the
execution, delivery or existence of this Agreement or Aequitas’ performance of
services hereunder (whether or not such indemnified person is a named party in
such proceeding); provided, however, that the Company shall not be responsible
under this Section 5(a) for any claims, liabilities, losses, damages or expenses
to the extent that they are finally judicially determined (without right of
further appeal) to result from actions taken by Aequitas (or by any other
indemnified person) due to Aequitas’ (or by any other indemnified person’s)
gross negligence, willful misconduct, bad faith or knowing violation of
applicable law. The rights to indemnification pursuant to this Agreement shall
be in addition to (but without duplication of) any other indemnification or
other rights in favor of Aequitas or its affiliates.

(b) Limitation on Liability. The Company also agrees that neither Aequitas nor
any other indemnified person shall have any liability (whether direct or
indirect, in contract or tort or otherwise) to the Company for, or in connection
with (i) the retention of Aequitas pursuant to this Agreement or the performance
by Aequitas of its obligations under this Agreement, except to the extent that
any such liability is finally judicially determined (without right of further
appeal) to have resulted from Aequitas’ (or such other indemnified person’s)
gross negligence or willful misconduct; or (ii) any investment by Aequitas or
any of its affiliates in, or any loan by Aequitas or any of its affiliates to,
the Company or any of its affiliates. Aequitas makes no representations or
warranties, express or implied, in respect of the services to be provided by
Aequitas under this Agreement. The Company further acknowledges that Aequitas’
role under this Agreement is as an advisor only, that Aequitas does not and will
not have or exercise control over the Company’s affairs and/or governance, that
Aequitas will have no liability for the actions of its affiliates in the absence
of gross negligence, and that the Company waives any claims based on assertions
that Aequitas exercises control or influence over the Company’s affairs. In no
event will Aequitas or any other indemnified person

 

Page 3 of 8—MANAGEMENT ADVISORY SERVICES AGREEMENT



--------------------------------------------------------------------------------

be liable under this Agreement for any punitive, exemplary, indirect, special,
incidental or consequential damages, including lost profits or savings, whether
or not such damages are foreseeable, or in respect of any liabilities relating
to any third party claims (whether based in contract, tort or otherwise).

(c) Contribution. If and to the extent that the indemnification provided for in
Section 5(a) is not enforceable for any reason, the Company agrees to make the
maximum contribution possible pursuant to applicable law to the payment and
satisfaction of any actions, claims, liabilities, losses and damages incurred by
Aequitas or the other indemnified persons for which they would have otherwise
been entitled to be indemnified hereunder.

6. Miscellaneous.

(a) Notices. All notices, demands and other communications given or delivered
under this Agreement shall be in writing and shall be deemed to have been given
(i) when personally delivered, (ii) 3 business days after being mailed by first
class mail, certified with return receipt requested, or (iii) 1 business day
after delivery to a reputable overnight courier for next business day delivery,
to the following addresses (or such other address as is specified in writing):

Aequitas Capital Management, Inc.

5300 Meadows Road, Suite 400

Lake Oswego, OR 97035

Attn: Legal Department

Catcher Holdings, Inc.

44084 Riverside Drive

Leesburg, Virginia 20176

Attn: Mr. Robert H. Turner

(b) Entire Agreement; Amendment and Modification. This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof,
superseding all prior understandings and agreements whether written or oral.
This Agreement may not be amended or revised except by a writing signed by
Aequitas and the Company.

(c) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns but may
not be assigned (and no duties may be delegated) by any party without the prior
written consent of the other parties hereto, except that without such written
consent Aequitas may assign this Agreement to any of its affiliates.

(d) Arbitration. Any claims or controversies relating to this Agreement shall be
heard and resolved by arbitration under the auspices and rules of Arbitration
Services of Portland, Inc. (“ASP”) or another mutually acceptable arbitration
service. Venue for arbitration proceedings shall be in Portland, Oregon.
Arbitration shall be before 1 arbitrator, (a) selected by mutual agreement of
the parties reached 15 days after ASP or other arbitration service has sent
confirmation of notice of filing of the demand for arbitration, or (b) if no
mutual agreement can be reached within that time, appointed by ASP or other
arbitration service. Any such arbitrator shall be an attorney at law who has
practiced law for at least 10 years in either general commercial

 

Page 4 of 8—MANAGEMENT ADVISORY SERVICES AGREEMENT



--------------------------------------------------------------------------------

litigation or general corporate and commercial matters. The arbitrator shall not
be empowered to award punitive damages or damages in excess of actual damages.
Depositions may be taken and other discovery may be obtained during such
arbitration proceedings to the same extent authorized in civil judicial
proceedings. Arbitration fees payable to the arbitrator shall initially be paid
equally by the parties; the prevailing party shall be entitled to recover any
fees so paid from the non-prevailing party. Any award shall be final and legally
binding and may be entered into judgment in any court of competent jurisdiction
where a party maintains assets. Except as required by applicable law, all
arbitration proceedings and any evidence submitted therein (and particularly,
but without limitation, any trade secrets, intellectual property and other
information in which either of the parties has an expectation of privacy) shall
be kept confidential. Notwithstanding the foregoing, no party shall be prevented
from seeking injunctive relief from a court of competent jurisdiction in order
to enforce the terms of this Agreement. In any action for equitable relief, the
parties agree to waive any requirement for the posting of a bond or security.

(e) Governing Law; Venue. This Agreement shall be deemed a contract made under
the laws of the state of Oregon and, together with the rights and obligations of
the parties hereunder, will be construed under and governed by the laws of the
state of Oregon, without giving effect to any conflicts of law provisions
thereunder. The parties irrevocably submit to the jurisdiction of any state or
federal court sitting in Multnomah County, Oregon, in any action or proceeding
brought to enforce, or otherwise arising out of or relating to, this Agreement,
and hereby waive any objection to venue in any such court and any claim that
such forum is an inconvenient forum.

(f) Waiver of Jury Trial; Attorney Fees. Each party hereby irrevocably waives
any right it may have, and agrees not to request, a jury trial for the
adjudication of any dispute hereunder or in connection herewith or arising out
of this Agreement or any transaction contemplated hereby. In the event suit or
action (including arbitration) is brought by any party under this Agreement to
enforce any of its terms, or in any appeal therefrom, it is agreed that the
prevailing party or parties will be entitled to reasonable attorneys fees to be
fixed by the arbitrator, trial court and/or appellate court.

(g) Survival. Upon expiration or termination of this Agreement, all liabilities
and obligations hereunder automatically shall terminate except (i) liability for
breaches by any party prior thereto, (ii) the Company’s obligations under
Section 3 (with respect to any fees payable or incurred either prior to or at
the termination of this Agreement or following termination), and (iii) the
Company’s obligations under Section 5, each of which shall survive the
termination of this Agreement.

(h) Independent Contractor. The parties acknowledge and agree that Aequitas is
and shall act as an independent contractor of the Company in the performance of
its duties hereunder. Aequitas is not, and in the performance of its duties will
not hold itself out as, an employee, agent or partner of the Company or any of
its subsidiaries.

 

Page 5 of 8—MANAGEMENT ADVISORY SERVICES AGREEMENT



--------------------------------------------------------------------------------

(i) Counterparts. This Agreement may be signed and delivered in multiple
counterparts (including delivery by means of facsimile), each of which shall be
deemed an original but which together shall constitute one and the same
instrument.

IN WITNESS WHEREOF, the parties have duly executed this Management Advisory
Services Agreement as of the date first above written.

 

CATCHER HOLDINGS, INC. By:     Name:   Robert H. Turner Its:   Chief Executive
Officer AEQUITAS CAPITAL MANAGEMENT, INC. By:     Name:   Robert Jesenik Title:
  Chief Executive Officer

 

Page 6 of 8—MANAGEMENT ADVISORY SERVICES AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

Success Fees

1. The Company shall pay Aequitas a contingent success fee (“Success Fee”) based
upon the successful consummation by the Company of each of the following types
of transactions:

 

  (a) 1.50% of the amount of any secured debt facility commitment (plus any
increases in commitment amount during the 12 months following the initial
transaction) provided to the Company by a lender, including any lender now
providing a debt facility or financing to the Company and excluding any
financings provided by Aequitas or its Affiliates which provide for payment of
separate transaction fees to Aequitas. For any transaction amounts over
$10,000,000, the fee on the amount in excess of $10,000,000 shall be 1%.

 

  (b) 3.50% of the amount of any subordinated/mezzanine/private debt facility or
unsecured debt facility commitment (plus any increases in commitment amount
during the 12 months following the initial transaction) from sources introduced
by Aequitas and excluding any financings provided by Aequitas or its Affiliates
which provide for payment of separate transaction fees to Aequitas. This fee
will be reduced to 1.75% if the facility is provided by a lender which the
Company has contacted directly without the assistance of Aequitas prior to the
date of this Agreement (as listed on Exhibit B)

 

  (c) Excepting for the 2007 $8,000,000 Preferred Stock Offering a milestone fee
of 5.00% of the amount of new equity provided to the Company by an investor
introduced to the Company by Aequitas. This fee will be reduced to 2.50% if the
equity is provided by an investor who was contacted directly by the Company
without the assistance of Aequitas.

 

  (d) 5.00% of the amount of debt cancellation, debt reduction or similar
discounts provided by lenders or creditors of the Company excepting for
conversions under the Note and Restricted Stock Agreement of 2007

 

  (e) A percentage of the total purchase price paid or payable by the Company
with respect to an acquisition target acquired by the Company which was
introduced by Aequitas as follows:

 

  •  

5.00% of the first $5 million

 

  •  

4.00% of the next $5 million

 

  •  

3.00% of the next $5 million

 

  •  

2.50% of any additional purchase price amount exceeding $15 million

 

  (f) 2.50% of the total purchase price paid or payable by the Company with
respect to an acquisition target acquired by the Company which was not
introduced by Aequitas, excluding the Vivato Networks acquisition.

 

  (g) A mutually agreed fee in the event of a sale of the Company or a
substantial portion of its assets not in the ordinary course of business.

 

Page 7 of 8—MANAGEMENT ADVISORY SERVICES AGREEMENT



--------------------------------------------------------------------------------

  (h) A $75,000 fee payable upon the formation and funding of each special
purpose entity formed in connection with the Vivato Municipal Wireless Network
Projects

 

  (i) A milestone fee of $60,000 to be paid upon the first $5,000,000 closing of
the 2007 Preferred Stock Offering.

 

  (j) A stock grant upon the acceptance of this Management Services Agreement of
common shares of Cather as follows:

 

  •  

500,000 shares of stock to be immediately registered under an S-8 filing.

 

  •  

800,000 shares of stock to be registered at the next registration statement
filed by Catcher, or 1,500,000 shares of stock if the S-8 filing is not
effective within 30 days of the date hereof.

Success Fees shall be paid in full at the closing of each transaction. If (a) a
facility or financing commitment, or portion thereof, is based on future results
of the Company or achievement of milestones by the Company, or (b) a sale or
acquisition transaction provides for contingent or earnout payments, then the
portion of the Success Fee based on future results, milestone achievement or
contingent or earnout payments (the “Milestone Fee”) shall be calculated based
upon pro forma projections developed by the Company and Aequitas. An amount
equal to 50% of the Milestone Fee as so calculated shall be paid at the closing
of the transaction in satisfaction of the Milestone Fee.

In the case of an acquisition transaction, the purchase price includes
consideration payable in the form of cash, assets, receivables, securities,
promissory notes, any loans constituting an integral part of the transaction,
earnouts, investments, license or royalty agreements, assumed liabilities,
covenants not to compete, consulting agreements or employment agreements with
owners/shareholders in excess of market, leases or rents payable to
owners/shareholders in excess of market, and any other economic benefits,
rights, property or interests, including payments contingent upon future events
or conditions.

Notwithstanding anything to the contrary herein, Aequitas shall not be entitled
to, and the Company shall have no obligation to pay, a Success Fee with respect
to a publicly registered offering of the Company’s securities.

Upon request, the Company agrees to execute an authorization for the
lender/investor to pay a Success Fee, and/or any unpaid Aequitas invoice amount,
out of the financing proceeds by direct wire transfer to Aequitas at closing.

2. Following the Expiration Date, Aequitas will provide the Company with a list
identifying each person it has introduced to the Company, prior to the
Expiration Date, in connection with a proposed transaction described in
Section 1 above. Each person so identified shall be an “Aequitas Contact”.
Notwithstanding the expiration of the term of this Agreement, Aequitas will be
entitled to a Success Fee as described in Section 1 above (in the same manner
that a Success Fee would be due to Aequitas in the absence of expiration) with
respect to any transaction which is consummated by the Company (a) with an
Aequitas Contact during the 2 year period following the Expiration Date, or
(b) with any other person during the 1 year period following the Expiration Date
if Aequitas provided material assistance in connection with the transaction.

 

Page 8 of 8—MANAGEMENT ADVISORY SERVICES AGREEMENT